UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4686



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TAMARA SUE BLYTHE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-73)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.    Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, Gretchen C. F. Shappert, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            At a June 2005 revocation hearing, Tamara Blythe admitted

to violations of her supervised release.                 The district court

revoked her supervised release and ordered her to serve eight

months’ imprisonment, a term within the applicable Sentencing

Guidelines range.     Blythe’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there exist no meritorious grounds for appeal.               However,

counsel addresses whether the district court erred by failing to

expressly     state   that     Blythe’s       sentence   was   imposed      upon

consideration of the sentencing factors* set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), notwithstanding the statement

in the court’s written judgment that the factors were considered.

Although she was informed of her right to do so, Blythe elected not

to file a pro se supplemental brief.

     In accordance with United States v. Booker, 543 U.S. 220

(2005), a sentencing court should determine the sentencing range

under the Guidelines, consider the factors under 18 U.S.C.A.

§ 3553(a), and impose a reasonable sentence within the statutory

maximum.    See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).     “A sentence imposed within the properly calculated

Guidelines range . . . is presumptively reasonable.”                     United



     *
      Blythe did not         object   to   the   alleged   omission    at    the
sentencing hearing.

                                      - 2 -
States v. Green, ___ F.3d ___, 2006 WL 267217, at *5 (internal

quotation marks and citation omitted).               With these principles in

mind, we conclude that Blythe has not demonstrated plain error that

affected her substantial rights.              See United States v. Olano, 507

U.S. 725, 731-32 (1993).

            In accordance with Anders, we have reviewed the entire

record    for     any     meritorious     issues     and    have     found     none.

Accordingly, we affirm the judgment of the district court.                       This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move     this   court       for   leave    to     withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and    argument     would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                       - 3 -